TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00120-CV



                                   Paul Reynolds, Appellant

                                                v.

                 Travis County Emergency Services District No. 4, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
       NO. D-1-GN-11-001516, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Paul Reynolds has notified this Court that he no longer wishes to pursue his

appeal and has filed a voluntary motion to dismiss it. Appellee Travis County Emergency Services

District No. 4 has not objected or otherwise responded to the motion. We grant the motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                             __________________________________________

                                             Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: June 11, 2014